


115 HR 5610 IH: Better Energy Storage Technology Act of 2018
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5610
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Knight (for himself, Mr. Foster, Mr. Takano, Mr. Welch, Mr. Curbelo of Florida, Mr. Costello of Pennsylvania, Mr. Payne, Mr. Calvert, Ms. Kaptur, Mrs. Mimi Walters of California, Mr. Michael F. Doyle of Pennsylvania, Mr. McNerney, and Ms. Herrera Beutler) introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To amend the United States Energy Storage Competitiveness Act of 2007 to direct the Secretary of Energy to establish new goals for the Department of Energy relating to energy storage and to carry out certain demonstration projects relating to energy storage.

 
1.Short titleThis Act may be cited as the Better Energy Storage Technology Act of 2018 or the BEST Act of 2018. 2.Goals of the Department of Energy relating to energy storage competitivenessThe United States Energy Storage Competitiveness Act of 2007 (42 U.S.C. 17231) is amended— 
(1)by striking subsection (d) and inserting the following:  (d)Coordination; research goals (1)CoordinationIn carrying out the activities under this section, the Secretary shall coordinate the activities with— 
(A)appropriate Federal agencies, including the Department of Transportation and the Federal Energy Regulatory Commission; and (B)in order to advance the development of commercially viable energy storage systems, members of private industry. 
(2)Research goalsThe Secretary shall— (A)establish subgoals for the programs established under subsections (c), (f), and (g) that support research and development necessary for demonstration projects under subsection (i)(5); and 
(B)align specific activities carried out under the program established under subsection (c) with priorities identified through direct consultations between— (i)the Department; 
(ii)national laboratories; (iii)traditional end-users, such as electric utilities; and 
(iv)potential end-users of new generations of energy storage systems.; and (2)in subsection (i), by adding at the end the following: 
 
(5)Phase 2 of grid-scale energy storage demonstration projects 
(A)In generalNot later than September 30, 2028, as part of the program established under subsection (c), the Secretary shall, to the maximum extent practicable, enter into agreements to carry out not fewer than 3 grid-scale energy storage demonstration projects. (B)ObjectivesEach demonstration project carried out under subparagraph (A) shall be designed to further the development of different technologies that ultimately could— 
(i)demonstrate that grid-scale energy storage technologies can be commercially deployed; (ii)be deployed at an installed energy capital cost, for the complete grid-integrated energy storage system, of less than $100 per kWh; 
(iii)have a minimum of 1 full deep charge and discharge cycle per day; (iv)have a minimum storage duration of 4 hours; and 
(v)have a lifetime of at least 20 years or at least 8,000 cycles of discharge at full output. (C)Authorization of appropriationsThere are authorized to be appropriated $45,000,000 to carry out this paragraph, to remain available until expended. . 

